Citation Nr: 0627630	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  01-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code (West 
2002 & Supp. 2005).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army Reserves from June 1991 to January 1992, and from 
October 1996 to July 1997.  He served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  The 
veteran died on September [redacted], 1999 at the age of 56.  The 
appellant is the widow.

This matter is on appeal to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in Montgomery, 
Alabama that denied service connection for the cause of the 
veteran's death and entitlement to DEA. 

The appellant was afforded a personal hearing in December 
2002 before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama.  The transcript is of record.  The case 
was remanded for further development in June 2003. 

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

The appellant asserts that the veteran developed pancreatic 
cancer as the direct result of his exposure to depleted 
uranium and other risk factors during the Persian Gulf War, 
for which service connection should be granted.  

The veteran's DD Form 214 shows that he served in the 
Southwest Asia Theater of Operations from June 30, 1991 to 
November 11, 1991 with a military occupational specialty in 
Transportation Management.  The appellant states he served as 
Lieutenant Commander of the 1103rd Transportation Battalion 
of the 22nd Support Command Unit during this time.

The evidence reflects that the veteran was admitted to a 
private medical facility in June 1999 with complaints of 
acute abdominal pain.  A percutaneous biopsy of a pancreatic 
mass, which had previously been shown on computerized 
tomography (CT) scan, revealed poorly differentiated 
pancreatic cancer.  A CT scan during hospitalization revealed 
metastasis to the liver for which he underwent treatment.

The veteran submitted a statement in June 1999 relating that 
his duties while stationed in the Persian Gulf zone included 
transporting tanks that had been disabled due to firing 
"sabot rounds."  He stated that exposure to depleted uranium 
from these vehicles subsequently caused squamous cell cancer 
of the neck and back that had been surgically removed in 
Stuttgart, Germany in 1997.  He contended that this exposure 
also caused pancreatic cancer and liver cancer diagnosed in 
1999.  The veteran also said that the "melt down" at 
Chernobyl, in the former Soviet Union (now Ukraine) occurred 
while he was stationed in Heidelberg, Germany from April 1986 
to May 1986, and that radiation exposure from this incident 
also contributed to the development malignancy.


The death certificate of death lists the immediate cause of 
death as carcinoma of the pancreas.  The approximate interval 
between onset and death was noted to be six months.  

The veteran's case was reviewed by a VA physician in March 
2002 who did not address whether exposure to radiation during 
the Gulf war contributed to the development of carcinoma of 
the pancreas, as requested by the RO.  She did, however, 
strongly recommend that consultation with a physician that 
specialized in radiation exposure be sought to obtain an 
opinion in this regard. 

The record reflects that a medical opinion dated in August 
2004 was received from H. Gordon Mitchell, M.D., MPH, whose 
affiliation is unknown, regarding the etiology and clinical 
course of pancreatic cancer.  Dr. Mitchell did not discuss 
the ramifications of radiation exposure, if any, in the 
development of pancreatic cancer.

A report dated in March 2006 was received from the U.S. Army 
Center for Health Promotion and Preventative Medicine stating 
that an assessment of radiation exposure for the veteran had 
been completed.  Following a detailed delineation and 
analysis of radiation-risk activities in the Persian Gulf War 
zone, and the veteran's probable exposure in that arena, it 
was determined that his upper bound dose was less than 0.014 
rem gamma.  This information was not heretofore available.

Section 3.311(b)(2) (2005) of Title 38 of the Code of Federal 
Regulations (C.F.R.) states that the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include: liver cancer and pancreatic 
cancer. 38 C.F.R. § 3.311(b) (2) (vi), (xi) (2005).  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In view of the above, the Board thus finds that further 
development that consists of a medical opinion that addresses 
whether or not the veteran's radiation exposure may be 
implicated in the development of pancreatic cancer is 
warranted in this instance.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied. See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  The RO should forward the claims 
file to the VA Undersecretary for 
Benefits [or its designee] for 
appropriate action consistent with 38 
C.F.R. § 3.311(c), as provided under 
§ 3.311(b) (i), to include obtaining an 
opinion from VA's Undersecretary for 
Health as to whether it is at least as 
likely as not that the veteran's 
pancreatic cancer was caused by 
radiation exposure in service.  
Attention should be directed to the 
March 2006 memorandum from the 
Department of the Army identifying the 
veteran's possible exposure to 
environmental radiation.  A 
comprehensive and detailed rationale 
should be provided for the conclusions 
reached.  In accordance with the 
guidance in Stone v. Gober, 14 Vet. App. 
116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but must be more than 
a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

3.  To avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken. See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK J. SWIATEK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



